DETAILED ACTION
This Office Action details reasons for allowance.  Claim(s) 9 and 11 have been canceled.  Claim(s) 7 and 10 have been amended.  Claim(s) 7, 10 and 12-17 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 23 June 2021, with respect to the rejection of claims 7 and 9 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive. Claim 7 has been amended to recite a period at the end of the claim. Claim 9 has been canceled. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment, filed 23 June 2021, with respect to the rejection of claims 7, 11, 13 and 14 under 35 U.S.C. § 102(a)(1) as being anticipated by KR1010451754 as evidenced by Park et al., has been fully considered and is persuasive. Claim 7 has been amended to recite specific steps of isolating the dihydrophaseic acid 3’-O-β-D-glucopyranoside. The ‘754 Patent do not teach or suggest “isolated dihydrophaseic acid 3’-O-β-D-glucopyranoside” isolated by the method recited in amended claim 7. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

withdrawn.

Applicant’s amendment and arguments, filed 23 June 2021, with respect to the rejection of claims 7 and 9-14 under 35 U.S.C. § 103 as being unpatentable over Guo et al., has been fully considered and is persuasive. 
Applicant contends that while Guo discloses isolating four compounds in M. charantia, one of which is dihydrophaseic acid 3’-O-β-D-glucopyranoside, Guo does not provide any activity on any of the individual isolated compounds. Guo only discloses the activity of the M. charantia ethanol extract. Thus, it is unclear if any of the isolated compounds contribute to the activity of the extract. Thus, there is no motivation to select dihydrophaseic acid 3’-O-β-D-glucopyranoside with a reasonable expectation of success that it would have a hypoglycemic effect. 
The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Applicant’s amendment and arguments, filed 23 June 2021, with respect to the rejection of claims 7, 11, 13 and 14 under 35 U.S.C. § 103 as being unpatentable over Yu et al. in view of Park et al. 2014, has been fully considered and is persuasive. Claim 7 has been amended to recite specific steps of isolating the dihydrophaseic acid 3’-O-β-D-glucopyranoside. Yu et al. and Park et al. 2014 do not teach or suggest “isolated dihydrophaseic acid 3’-O-β-D-glucopyranoside” isolated by the method recited in amended claim 7. The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn.

Conclusion
Accordingly, claims 7, 10 and 12-17 (renumbered 1-8) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623